PAGE, Justice
(concurring).
While I concur in the court’s reasoning and in the result reached, I write separately to highlight a concern with one of the issues not timely raised by Crossroads Church. That issue is the constitutionality of the application of Minn.Stat. § 272.02, subd. 38(b), to the facts of this case. The Minnesota Constitution expressly provides that “all churches, church property, houses of worship ... shall be exempt from taxation.” Minn. Const, art. X, § 1. To the extent that section 272.02, subdivision 38(b), authorizes taxation of the property in question here after the property was acquired by Crossroads Church, it would seem that the statute’s constitutionality is called into question.